DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to “Amendment Under 37 C.F.R. 1.116,” filed January 5, 2022 (“Reply”).  Applicant has amended Claims 1, 6, 8, 13, 14, and 19; and has previously canceled Claims 2-4, 9-13, and 15-17.  As amended, Claims 1, 5-8, 12-14, and 18-20 are presented for examination.
In Office action mailed October 15, 2021 (“Office Action”):
Claims 1, 5-8, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 6,563,515 B1 “Reynolds”) in view of Hawkins et al. (US 2007/0136749 A1 “Hawkins”).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.



Response to Arguments
Applicant’s arguments (see Reply Pages 9-11) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 6,563,515 B1 “Reynolds”) in view of Hawkins et al. (US 2007/0136749 A1 “Hawkins”) in view of Taxier et al. (US 2017/0048579 A1 “Taxier” of Record).
In regards to Claim 1, Reynolds teaches a method (generally shown in Figs. 10-12, as introduced in Col. 12 Line 66—Col. 13 Line 10) comprising:
detecting a trigger for activating an event window (detection of pressing button on Remote Control 50, as described in Col. 7 Lines 50-55; with further reference to Step 100 for invoking browsing mode, as described in Col. 13 Lines 1-10);
retrieving information associated with a plurality of events (information retrieved from Program Guide Database 34, as described in Col. 5 Lines 9-23), wherein the plurality of events comprises a plurality of programs that are scheduled for playback on 
generating a first window of the event window, the first window comprising a display of information associated with a first subset of the plurality of events (Program Guide Display 70 of Fig. 5, as introduced in Col. 9 Lines 14-28), wherein the first window comprises a display of at least one user-selectable navigation icon (Browse Time 73 and/or Changing Browse Channel 74 of Fig. 5a, as described in Col. 7 Lines 50-55, Col. 9 Lines 29-60), information of the program content that is currently being presented (contents of the program guide video window may be updated to match the program currently shown on the program guide, as described in Col. 2 Lines 64-67; with further reference to the interface of Fig. 7, as described in Col. 8 Lines 49-62) and information of a program that is scheduled to begin following the end of the program content that is currently being presented (allow viewer to scroll through other program listing in current time slot or adjust the time interval to a desired time slot at Steps 102a and 102b, as described in Col. 13 Lines 11-31; with further reference to  Browse Time 73 and/or Changing Browse Channel 74, as described in Col. 7 Lines 50-55, Col. 9 Lines 29-60);

detecting a trigger for displaying, with the program content currently being presented, information associated with a second subset of the plurality of events (activation of up or down Cursor Keys to scroll through program listings, as described in Col. 8 Lines 12-17; allow user to scroll through other program listings at Step 102b, as described in Col. 13 Lines 11-18), wherein the trigger for displaying information associated with the second subset of the plurality of events comprises a user selection of a user-selectable navigation icon that is displayed within the first window (user selection of Browse Time 73 and/or Changing Browse Channel 74, as described in Col. 7 Lines 50-55, Col. 9 Lines 29-60);
generating a second window of the event window, the second window comprising a display of information associated with the second subset of the plurality of events, at least one navigation icon (activation of up or down Cursor Keys to scroll to subsequent programing information, as described in Col. 8 Lines 12-17); and
outputting a display of the second window (display of Program Display 70 containing next channel content information, as shown in Fig. 6 and described in Col. 8 Lines 18-37).
Reynolds further generally teaches a technique for invoking a browser mode for displaying program listings reflecting a current channel (Col. 13 Lines 1-10), but does not explicitly demonstrate:

wherein the trigger for activating the event window comprises new program content being played on a current channel of a customer premise equipment.
In a similar field of invention, Hawkins teaches a method and system for automatic display of television information when tuned to a television channel (Abstract).  In particular, Hawkins demonstrates:
the detecting the trigger for displaying the event window performed concurrently with program content being presented (interface of Fig. 1 including the display of current program with Program Banner 9, as described in [0031]); and
wherein the trigger for activating the event window comprises new program content being played on a current channel of a customer premise equipment (process of Fig. 6 including the display of program information for currently tuned television channel at 406 and display of next program information for the next program on the currently tuned television channel at 410, as described in [0061,0062]).
Both Reynolds and Hawkins teach similar techniques for invoking electronic program guide information during the consumption of programing content.  Hawkins further discloses a known technique for displaying an event window comprising new program content, concurrently displayed with the program content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic program guide display technique of Reynolds to include the event window comprising new program content, as taught by Hawkins, in order to 
However, the combination does not explicitly demonstrate:
wherein the first window comprises information of a plurality of programs on the channel currently playing the program content that are scheduled to begin in sequence following the end of the program content that is currently being presented;
the second window comprising information of a plurality of programs on the channel currently playing the program content that are scheduled to begin in sequence following the end of a last program displayed in the first window.
In a similar field of invention, Taxier teaches a method and system for presenting an enhanced electronic program guide including a single channel bar (Abstract).  In particular, Taxier demonstrates:
wherein the first window comprises information of a plurality of programs on the channel currently playing the program content that are scheduled to begin in sequence following the end of the program content that is currently being presented (Enhanced EPG 106 of Fig. 2 including Single Channel Guide Bar 206 indicating content of currently presenting station and upcoming programs, as described in [0053,0058]);
the second window comprising information of a plurality of programs on the channel currently playing the program content that are scheduled to begin in sequence following the end of a last program displayed in the first window (user navigation of Single Channel Program Guide Bar 206 including Program Information Block 402, as shown in Fig. 4 and described in [0072]).

In regards to Claim 5, the combination of Reynolds, Hawkins, and Taxier teach the method of claim 1, wherein the second subset of the plurality of events comprises one or more programs that are scheduled to begin following the end of the first subset of the plurality of events (Reynolds: user adjusts time interval to time subsequent to current at Step 102a, as described in Col. 13 Lines 19-31).
In regards to Claim 6, the combination of Reynolds, Hawkins, and Taxier teach the method of claim 1, further comprising:
detecting a trigger for displaying information associated with a third subset of the plurality of events, wherein the trigger for displaying the third subset of the plurality of events comprises an indication of a directional component (Reynolds: activation of up or down Cursor Keys to scroll through program listings, as described in Col. 8 Lines 12-17; allow user to scroll through other program listings at Step 102b, as described in Col. 13 Lines 11-18);
based upon the directional component and the one or more events making up the second subset of the plurality of events, identifying one or more events making up 
generating a third window of the event window, the third window comprising information associated with the third subset of the plurality of events, wherein the third window comprises at least one navigation icon (Reynolds: obtain content with respect to current selection as part of Steps 102a and 102b, as described in Col. 13 Lines 11-31); and
outputting a display of the third window (Reynolds: display of Program Display 70 containing next channel content information, as shown in Fig. 7 and described in Col. 8 Lines 18-37).
Taxier further discloses the third window comprising the information of the plurality of programs displayed in the first window or information of a plurality of programs on the channel currently playing the program content that are scheduled to begin in sequence following the end of a last program displayed in the second window (Enhanced EPG 106 of Fig. 2 including Single Channel Guide Bar 206 indicating content of currently presenting station and upcoming programs, as described in [0053,0058]).
Each of Reynolds, Hawkins, and Taxier teach similar techniques for invoking electronic program guide information during the consumption of programing content.  Taxier further discloses a known technique for presenting information of a plurality of programs scheduled to begin in sequence on a current channel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 
In regards to Claim 7, the combination of Reynolds, Hawkins, and Taxier teach the method of claim 1, wherein the display of the first window and the display of the second window overlay a portion of content that is presented within a display screen (Reynolds: Program Guide 70 displayed with video for current Channel 77, as shown in Fig. 5a and described in Col. 7 Lines 41-55).

In regards to Claim 8, Reynolds an apparatus comprising one or more modules (Viewer Television Equipment 40 of Fig. 3, as introduced in Col. 6 Lines 17-40) that:
detect a trigger for activating an event window (detection of pressing button on Remote Control 50, as described in Col. 7 Lines 50-55; with further reference to Step 100 for invoking browsing mode, as described in Col. 13 Lines 1-10);
retrieve information associated with a plurality of events (information retrieved from Program Guide Database 34, as described in Col. 5 Lines 9-23), wherein the plurality of events comprises a plurality of programs that are scheduled for playback on the channel (television program listings including current programs, future programs, and VOD programs, as described in Col. 5 Lines 27-41), wherein the information associated with the plurality of events is retrieved in response to the trigger for activating the event window (activation of up or down Cursor Keys to scroll through program listings, as described in Col. 8 Lines 12-17; with further reference to allowing 
generate a first window of the event window, the first window comprising a display of information associated with a first subset of the plurality of events (Program Guide Display 70 of Fig. 5, as introduced in Col. 9 Lines 14-28), wherein the first window comprises a display of at least one user-selectable navigation icon (Browse Time 73 and/or Changing Browse Channel 74 of Fig. 5a, as described in Col. 7 Lines 50-55, Col. 9 Lines 29-60), information of the program content that is currently being presented (contents of the program guide video window may be updated to match the program currently shown on the program guide, as described in Col. 2 Lines 64-67; with further reference to the interface of Fig. 7, as described in Col. 8 Lines 49-62) and information of a program that is scheduled to begin following the end of the program content that is currently being presented (allow viewer to scroll through other program listing in current time slot or adjust the time interval to a desired time slot at Steps 102a and 102b, as described in Col. 13 Lines 11-31; with further reference to  Browse Time 73 and/or Changing Browse Channel 74, as described in Col. 7 Lines 50-55, Col. 9 Lines 29-60);
output a display of the first window (display of Program Guide Display 70 of Fig. 5a, as described in Col. 7 Line 56—Col. 8 Line 11; with further reference to display program guide listing of current channel at Step 101, as described in Col. 13 Lines 1-10);
detect a trigger for displaying, with the program content currently being presented, information associated with a second subset of the plurality of events 
generate a second window of the event window, the second window comprising a display of information associated with the second subset of the plurality of events, wherein the second window comprises at least one navigation icon (activation of up or down Cursor Keys to scroll to subsequent programing information, as described in Col. 8 Lines 12-17); and
output a display of the second window (display of Program Display 70 containing next channel content information, as shown in Fig. 6 and described in Col. 8 Lines 18-37).
Reynolds further generally teaches a technique for invoking a browser mode for displaying program listings reflecting a current channel (Col. 13 Lines 1-10), but does not explicitly demonstrate:
wherein the trigger for activating the event window comprises new program content being played on a current channel; and
the detecting the trigger for displaying the event window performed concurrently with program content being presented.

wherein the trigger for activating the event window comprises new program content being played on a current channel (process of Fig. 6 including the display of program information for currently tuned television channel at 406 and display of next program information for the next program on the currently tuned television channel at 410, as described in [0061,0062]); and
the detecting the trigger for displaying the event window performed concurrently with program content being presented (interface of Fig. 1 including the display of current program with Program Banner 9, as described in [0031]).
Both Reynolds and Hawkins teach similar techniques for invoking electronic program guide information during the consumption of programing content.  Hawkins further discloses a known technique for displaying an event window comprising new program content, concurrently displayed with the program content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic program guide display technique of Reynolds to include the event window comprising new program content, as taught by Hawkins, in order to provide a convent means for the end user to access program information while consuming program content (as Hawkins suggest in [0007-0011]).
However, the combination does not explicitly demonstrate information of a plurality of programs on the channel currently playing the program content that are in sequence following the end of the program content that is currently being presented;
the second window comprising information of a plurality of programs on the channel currently playing the program content that are scheduled to begin in sequence following the end of a last program displayed in the first window.
In a similar field of invention, Taxier teaches a method and system for presenting an enhanced electronic program guide including a single channel bar (Abstract).  In particular, Taxier demonstrates information of a plurality of programs on the channel currently playing the program content that are scheduled to begin in sequence following the end of the program content that is currently being presented (Enhanced EPG 106 of Fig. 2 including Single Channel Guide Bar 206 indicating content of currently presenting station and upcoming programs, as described in [0053,0058]);
the second window comprising information of a plurality of programs on the channel currently playing the program content that are scheduled to begin in sequence following the end of a last program displayed in the first window (user navigation of Single Channel Program Guide Bar 206 including Program Information Block 402, as shown in Fig. 4 and described in [0072]).
Each of Reynolds, Hawkins, and Taxier teach similar techniques for invoking electronic program guide information during the consumption of programing content.  Taxier further discloses a known technique for presenting information of a plurality of programs scheduled to begin in sequence on a current channel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic program guide display technique of Reynolds and Hawkins to 
In regards to Claim 12, the combination of Reynolds, Hawkins, and Taxier teach the apparatus of claim 8, wherein the second subset of the plurality of events comprises one or more programs that are scheduled to begin following the end of the first subset of the plurality of events (Reynolds: user adjusts time interval to time subsequent to current at Step 102a, as described in Col. 13 Lines 19-31).
In regards to Claim 13, the combination of Reynolds, Hawkins, and Taxier teach the apparatus of claim 8, wherein the one or more modules:
detect a trigger for displaying information associated with a third subset of the plurality of events, wherein the trigger for displaying the third subset of the plurality of events comprises an indication of a directional component (Reynolds: activation of up or down Cursor Keys to scroll through program listings, as described in Col. 8 Lines 12-17; allow user to scroll through other program listings at Step 102b, as described in Col. 13 Lines 11-18);
based upon the directional component and the one or more events making up the second subset of the plurality of events, identify one or more events making up the third subset of the plurality of events (Reynolds: allow viewer to scroll through other program listing in current time slot or adjust the time interval to a desired time slot at Steps 102a and 102b, as described in Col. 13 Lines 11-31);
generate a third window of the event window, the third window comprising information associated with the third subset of the plurality of events, wherein the third window comprises at least one navigation icon (Reynolds: obtain content with respect to 
output a display of the third window (Reynolds: display of Program Display 70 containing next channel content information, as shown in Fig. 7 and described in Col. 8 Lines 18-37).
Taxier further discloses the third window comprising the information of the plurality of programs displayed in the first window or information of a plurality of programs on the channel currently playing the program content that are scheduled to begin in sequence following the end of a last program displayed in the second window (Enhanced EPG 106 of Fig. 2 including Single Channel Guide Bar 206 indicating content of currently presenting station and upcoming programs, as described in [0053,0058]).
Each of Reynolds, Hawkins, and Taxier teach similar techniques for invoking electronic program guide information during the consumption of programing content.  Taxier further discloses a known technique for presenting information of a plurality of programs scheduled to begin in sequence on a current channel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic program guide display technique of Reynolds and Hawkins to include the single channel program guide bar of Taxier in order to allow a user to more readily access information related to available programing (as Taxier suggest in [0019]).

In regards to Claim 14, Reynolds one or more non-transitory computer readable media having instructions operable to cause one or more processors (operations of 
detecting a trigger for activating an event window (detection of pressing button on Remote Control 50, as described in Col. 7 Lines 50-55; with further reference to Step 100 for invoking browsing mode, as described in Col. 13 Lines 1-10);
retrieving information associated with a plurality of events (information retrieved from Program Guide Database 34, as described in Col. 5 Lines 9-23), wherein the plurality of events comprises a plurality of programs that are scheduled for playback on the channel (television program listings including current programs, future programs, and VOD programs, as described in Col. 5 Lines 27-41), wherein the information associated with the plurality of events is retrieved in response to the trigger for activating the event window (activation of up or down Cursor Keys to scroll through program listings, as described in Col. 8 Lines 12-17; with further reference to allowing user to scroll through other program listings at Step 102b, as described in Col. 13 Lines 11-18);
generating a first window of the event window, the first window comprising a display of information associated with a first subset of the plurality of events (Program Guide Display 70 of Fig. 5, as introduced in Col. 9 Lines 14-28), wherein the first window comprises a display of at least one user-selectable navigation icon (Browse Time 73 and/or Changing Browse Channel 74 of Fig. 5a, as described in Col. 7 Lines 50-55, Col. 9 Lines 29-60), information of the program content that is currently being presented (contents of the program guide video window may be updated to match the program currently shown on the program guide, as described in Col. 2 Lines 64-67; with 
outputting a display of the first window (display of Program Guide Display 70 of Fig. 5a, as described in Col. 7 Line 56—Col. 8 Line 11; with further reference to display program guide listing of current channel at Step 101, as described in Col. 13 Lines 1-10);
detecting a trigger for displaying, with the program content currently being presented, information associated with a second subset of the plurality of events (activation of up or down Cursor Keys to scroll through program listings, as described in Col. 8 Lines 12-17; allow user to scroll through other program listings at Step 102b, as described in Col. 13 Lines 11-18), wherein the trigger for displaying information associated with the second subset of the plurality of events comprises a user selection of a user-selectable navigation icon that is displayed within the first window (user selection of Browse Time 73 and/or Changing Browse Channel 74, as described in Col. 7 Lines 50-55, Col. 9 Lines 29-60);
generating a second window of the event window, the second window comprising a display of information associated with the second subset of the plurality of events, wherein the second window comprises at least one navigation icon (activation of up or 
outputting a display of the second window (display of Program Display 70 containing next channel content information, as shown in Fig. 6 and described in Col. 8 Lines 18-37).
Reynolds further generally teaches a technique for invoking a browser mode for displaying program listings reflecting a current channel (Col. 13 Lines 1-10), but does not explicitly demonstrate:
wherein the trigger for activating the event window comprises new program content being played on a current channel; and
the detecting the trigger for displaying the event window performed concurrently with program content being presented.
In a similar field of invention, Hawkins teaches a method and system for automatic display of television information when tuned to a television channel (Abstract).  In particular, Hawkins demonstrates:
wherein the trigger for activating the event window comprises new program content being played on a current channel (process of Fig. 6 including the display of program information for currently tuned television channel at 406 and display of next program information for the next program on the currently tuned television channel at 410, as described in [0061,0062]); and
the detecting the trigger for displaying the event window performed concurrently with program content being presented (interface of Fig. 1 including the display of current program with Program Banner 9, as described in [0031]).

However, the combination does not explicitly demonstrate:
wherein the first window comprises information of a plurality of programs on the channel currently playing the program content that are scheduled to begin in sequence following the end of the program content that is currently being presented;
the second window comprising information of a plurality of programs on the channel currently playing the program content that are scheduled to begin in sequence following the end of a last program displayed in the first window.
In a similar field of invention, Taxier teaches a method and system for presenting an enhanced electronic program guide including a single channel bar (Abstract).  In particular, Taxier demonstrates:
wherein the first window comprises information of a plurality of programs on the channel currently playing the program content that are scheduled to begin in sequence following the end of the program content that is currently being presented (Enhanced 
the second window comprising information of a plurality of programs on the channel currently playing the program content that are scheduled to begin in sequence following the end of a last program displayed in the first window (user navigation of Single Channel Program Guide Bar 206 including Program Information Block 402, as shown in Fig. 4 and described in [0072]).
Each of Reynolds, Hawkins, and Taxier teach similar techniques for invoking electronic program guide information during the consumption of programing content.  Taxier further discloses a known technique for presenting information of a plurality of programs scheduled to begin in sequence on a current channel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic program guide display technique of Reynolds and Hawkins to include the single channel program guide bar of Taxier in order to allow a user to more readily access information related to available programing (as Taxier suggest in [0019]).
In regards to Claim 18, the combination of Reynolds and Hawkins teach the one or more non-transitory computer-readable media of claim 14, wherein the second subset of the plurality of events comprises one or more programs that are scheduled to begin following the end of the first subset of the plurality of events (Reynolds: user adjusts time interval to time subsequent to current at Step 102a, as described in Col. 13 Lines 19-31).
In regards to Claim 19, the combination of Reynolds, Hawkins, and Taxier teach the one or more non-transitory computer-readable media of claim 14, wherein the 
detecting a trigger for displaying information associated with a third subset of the plurality of events, wherein the trigger for displaying the third subset of the plurality of events comprises an indication of a directional component (Reynolds: activation of up or down Cursor Keys to scroll through program listings, as described in Col. 8 Lines 12-17; allow user to scroll through other program listings at Step 102b, as described in Col. 13 Lines 11-18);
based upon the directional component and the one or more events making up the second subset of the plurality of events, identifying one or more events making up the third subset of the plurality of events (Reynolds: allow viewer to scroll through other program listing in current time slot or adjust the time interval to a desired time slot at Steps 102a and 102b, as described in Col. 13 Lines 11-31);
generating a third window of the event window, the third window comprising information associated with the third subset of the plurality of events, wherein the third window comprises at least one navigation icon (Reynolds: obtain content with respect to current selection as part of Steps 102a and 102b, as described in Col. 13 Lines 11-31); and
outputting a display of the third window (Reynolds: display of Program Display 70 containing next channel content information, as shown in Fig. 7 and described in Col. 8 Lines 18-37).
Taxier further discloses the third window comprising the information of the plurality of programs displayed in the first window or information of a plurality of programs on the channel currently playing the program content that are scheduled to begin in sequence following the end of a last program displayed in the second window (Enhanced EPG 106 of Fig. 2 including Single Channel Guide Bar 206 indicating content of currently presenting station and upcoming programs, as described in [0053,0058]).
Each of Reynolds, Hawkins, and Taxier teach similar techniques for invoking electronic program guide information during the consumption of programing content.  Taxier further discloses a known technique for presenting information of a plurality of programs scheduled to begin in sequence on a current channel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic program guide display technique of Reynolds and Hawkins to include the single channel program guide bar of Taxier in order to allow a user to more readily access information related to available programing (as Taxier suggest in [0019]).
In regards to Claim 20, the combination of Reynolds, Hawkins, and Taxier teach the one or more non-transitory computer-readable media of claim 14, wherein the display of the first window and the display of the second window overlay a portion of content that is presented within a display screen (Reynolds: Program Guide 70 displayed with video for current Channel 77, as shown in Fig. 5a and described in Col. 7 Lines 41-55).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426